Citation Nr: 0839961	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) in Pittsburgh, Pennsylvania, that denied 
specially adapted housing and a special home adaptation 
grant. 

The issue of specially adapted housing is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection is presently in effect for peripheral 
neuropathy of the right lower extremity with digital 
amputation of the third toe, evaluated as 40 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the left lower extremity, 
evaluated as 20 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation is 70 percent, and the veteran has been determined 
to be unemployable due to service-connected disabilities 
since January 2002. 

2.  The veteran is not entitled to compensation for permanent 
and total disability due to blindness in both eyes with 5/200 
visual acuity or less or the anatomical loss or loss of use 
of both hands.  


CONCLUSION OF LAW

The criteria for special home adaptation grant have not been 
met.  38 U.S.C.A. 
§ 2101(b) (West 2002); 38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to notify and assist the appellant in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).    

In this case, in April 2004 and December 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for a special 
home adaptation grant, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The Board 
further points out that the statement of the case issued in 
April 2006 included the regulatory criteria for a grant of 
this benefit.  

With regard to the duty to assist, the record also reflects 
that VA has made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA and private 
medical records.  

Special Home Adaptation Grant Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands. 
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b). 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump without 
prosthesis.  38 C.F.R. § 3.350(a)(2) (2008).

In the present case, the veteran has not asserted, nor does 
the record show, service-connected blindness in both eyes 
with 5/200 visual acuity or less, or service-connected 
anatomical loss or loss of use of both hands.  In this 
regard, the Board notes that, while the veteran has diabetic 
retinopathy, there is no clinical evidence that he is blind.  
In August 2005, his visual acuity was 20/40 in the right eye 
and 20/80 in the left eye.  The Board acknowledges that the 
veteran asserted in his substantive appeal received in April 
2006 that he was blind in his left eye.  The fact remains 
that even he has not alleged blindness in both eyes.  
Similarly, the only reference in the extensive treatment 
records concerning the hands was when the veteran was seen in 
a VA outpatient treatment clinic in November 2004 and 
reported numbness.  There was no suggestion that he had loss 
of use of the hands.  Therefore, a special home adaptation 
grant is also not warranted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008). 


ORDER

A special home adaptation grant is denied.


REMAND

The veteran also asserts that he is entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing.  The veteran was hospitalized at a private facility 
in April 2005 with a five-day history of vertigo and 
imbalance.  Magnetic resonance imaging of the brain revealed 
multiple embolic strokes.  The diagnosis on discharge was 
cerebrovascular accident.  The record discloses that the 
veteran was issued a manual wheelchair by VA.  When seen in a 
VA outpatient treatment clinic in May 2005, the veteran 
wanted a scooter because he was having a lot of residual 
trouble ambulating out of his house.  

VA treatment records also reflect that in November 2005 that 
one-half of the veteran's right foot and his left great toe 
had been removed the previous month.  It was reported in 
February 2006 that the veteran was status post amputation of 
all toes on the right, and that the veteran was non-weight-
bearing.  The records of the October 2005 procedure have not 
been associated with the claims folder.  It is also noted 
that the veteran has not been afforded a VA examination in 
conjunction with this claim for specially adapted housing.



Accordingly, the issue of specially adapted housing is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities since 2005.  In any 
event, the RO should obtain the records of 
the October 2005 surgery that resulted in 
the amputation of the veteran's toes on 
his right foot and his left great toe.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The RO should schedule a VA 
examination.  The examiner should indicate 
if the veteran has the following:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) 
the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, canes 
or a wheelchair.

In addition, the examiner should determine 
if the veteran has the following:

(1) blindness in both eyes with 5/200 
visual acuity or less; (2) the anatomical 
loss or loss of use of both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance. The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an amputation 
stump with prosthesis.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the relevant evidence in the claims file 
was reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished.  

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim for 
specially adapted housing may be granted.  
If not, he and his representative should 
be furnished an appropriate supplemental 
statement of the case, and should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


